                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       (London)

  UNITED STATES OF AMERICA,                          )
                                                     )
          Plaintiff,                                 )    Criminal Action No. 6:19-CR-087-CHB-4
                                                     )
  v.                                                 )
                                                     )          ORDER ADOPTING
  THERESA R. DUNCAN,                                 )        RECOMMENDATION OF
                                                     )     ACCEPTANCE OF GUILTY PLEA
          Defendant.                                 )

                                         ***   ***       ***   ***
        This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanley A. Ingram, [R. 111]. Defendant Theresa R.

Duncan personally consented to plead before the United States Magistrate Judge and to having

the Magistrate Judge conduct a Rule 11 hearing and issue a recommendation concerning the

acceptance of her guilty plea, [R. 110; R. 111]. At the hearing, the Magistrate Judge determined

that Defendant was competent to plead, advised her of all applicable rights, and determined that

she was aware of the potential penalties, as well as the sentencing process. [R. 111, p. 2] The

Magistrate Judge concluded that Defendant pleaded guilty to Count One of the Indictment in a

knowing, voluntary, and intelligent fashion. Id. He recommended that the Court accept

Defendant’s guilty plea and adjudge her guilty of Count One of the Indictment. Id.

       The Recommendation instructed the parties to file any specific written objections within

three (3) days, or else waive the right to further review. Id. at 3. Neither party has objected to the

Recommendation, and the time to do so has now passed.

       Upon review, the Court is satisfied that Defendant knowingly and competently pleaded

guilty to Count One of the Indictment and that an adequate factual basis supports the plea as to

                                                 -1-
each essential element of the offense charged. Accordingly, the Court being otherwise

sufficiently advised,

       IT IS ORDERED as follows:

       1.      The Magistrate Judge’s Recommendation of Acceptance of Guilty Plea, [R. 111],

is ADOPTED as the opinion of the Court.

       2.      Defendant Theresa R. Duncan is ADJUDGED guilty of Count One of the

Indictment.

       3.      Defendant’s jury trial and all other pre-trial proceedings are hereby

CANCELLED and STRICKEN from the Court’s active docket.

       4.      A Sentencing Order shall be entered promptly.

       This the 30th day of April, 2021.




                                               -2-
